NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           MAY 19 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ALVARO SANCHEZ-ORTEGA,                           No.    12-73829

              Petitioner,                        Agency No. A099-626-245

 v.
                                                 ORDER*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 19, 2017 **
                                Pasadena, California

Before: PREGERSON, NGUYEN, and OWENS, Circuit Judges.

      The case is submitted as of the date of this order.

      Respondent’s motion to remand is granted. This case is remanded to the

Board of Immigration Appeals for further consideration in light of Bringas-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Oral argument was vacated. The panel unanimously concludes this
case is suitable for decision without oral argument. See Fed. R. App. P. 34(a)(2).
Rodriguez v. Sessions, 850 F.3d 1051 (9th Cir. 2017) (en banc).

      Costs on appeal are awarded to petitioner. This order shall serve as the

mandate of the court.




                                         2                                   12-73829